
	

113 HR 1336 IH: Voluntary Debt Reduction Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1336
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Rodney Davis of
			 Illinois (for himself, Ms.
			 Fudge, and Mr. Stivers)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  taxpayers making gifts with their returns of income tax to the Federal
		  Government to pay down the public debt.
	
	
		1.Short titleThis Act may be cited as the
			 Voluntary Debt Reduction Act of
			 2013.
		2.Gifts to pay down
			 national debt
			(a)In
			 generalSubchapter A of chapter 61 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new part:
				
					IXGifts to pay down
				national debt
						
							Sec. 6097. Gifts to pay down national debt.
						
						6097.Gifts to pay
				down national debt
							(a)General
				ruleEvery taxpayer who makes
				a return of the tax imposed by subtitle A for any taxable year may—
								(1)donate an amount
				(not less than $1), in addition to any payment of tax for such taxable year,
				or
								(2)designate a
				portion of any overpayment of tax (not less than $1) to be donated,
								which
				shall be deposited in the general fund of the Treasury.(b)Manner and time
				of designationAny donation under subsection (a) for any taxable
				year—
								(1)shall be made at the time of filing the
				return of the tax imposed by subtitle A for such taxable year and in such
				manner as the Secretary may by regulation prescribe, except that the
				designation for such donation shall be either on the first page of the return
				or on the page bearing the taxpayer’s signature, and
								(2)in the case of a
				donation of cash, shall be accompanied by a payment of the amount so
				designated.
								(c)Treatment of
				amounts donatedFor purposes of this title, the amount donated by
				any taxpayer under subsection (a) shall be treated as a contribution made by
				such taxpayer to the United States on the last date prescribed for filing the
				return of tax imposed by subtitle A (determined without regard to extensions)
				or, if later, the date the return is filed.
							(d)Overpayments
				treated as refundedFor purposes of this title, any portion of an
				overpayment of tax designated under subsection (a) shall be treated as being
				refunded to the taxpayer as of the last date prescribed for filing the return
				of tax imposed by chapter 1 (determined without regard to extensions) or, if
				later, the date the return is filed.
							(e)Transfers to
				account To reduce public debtThe Secretary shall, from time to
				time, transfer to the special account established by section 3113(d) of title
				31, United States Code, amounts equal to the amounts donated under this
				section.
							.
			(b)Clerical
			 amendmentThe table of parts for subchapter A of such chapter is
			 amended by adding at the end the following new item:
				
					
						Part IX. Gifts To pay down national
				debt.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 for taxable years ending after December 31, 2012.
			
